Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2022 has been entered.

Response to Amendment
Applicant’s submission of response was received on 12/14/2021.  Presently claims 1 and 3-5 are pending. Claim 2 has been cancelled.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US20140217213A1) in view of Gleason (US20210259470A1).
Regarding claim 1, Edwards disclose an herb grinder (abstract), comprising: 
an upper grinder (fig.5 and 8: (314)) having a non-insertable portion and an insertable portion (see fig.8E below) (paragraphs 0032, 0036, 0041), 
the insertable portion being rotatably inserted into a lower grinder (fig.5: (312)), the lower grinder being configured to accommodate the insertable portion of the upper grinder (fig.5), 
the lower grinder being non-rotatably affixed to a sifter (paragraph 0036: a second screen provided between elements (312) and (313)), 
the sifter being non-rotatably affixed to a bottom element (fig.5: (313)); 

the lower grinder comprises a plurality of grinding teeth projecting upward toward the upper grinder (paragraph 0036 and fig.5: (322)), 
the grinder teeth of the upper grinder meshing with the grinding teeth of the lower grinder (paragraph 0032), 
the lower grinder further comprises a plurality of pass-through holes (fig.5: (339)), the pass-through holes allowing ground material to pass from a space formed between the upper grinder and the lower grinder (fig.5: the space between elements (134) and (312)) into a coarse material collecting area in the sifter (paragraph 0036: a second screen provided between elements (312) and (313), the top surface of the screen), 
the sifter comprising a planar sifting plate with a plurality of holes therein, the holes in the planar sifting plate allowing powder to pass therethrough into a collecting area in the bottom element (paragraph 0036: the second, finer-meshed screen is provided at the ring (313) to collect fine sized grounds in the base (315)). 

    PNG
    media_image1.png
    412
    589
    media_image1.png
    Greyscale
















Edwards does not disclose the holes including circular holes being evenly distributed throughout the planar sifting plate.

Gleason teaches an herb grinder (abstract) comprising: 
an upper grinder (fig.1: (66)) having a non-insertable portion (fig.5: (72)) and an insertable portion (figs.1 and 5: (24)) (paragraph 0020), 
the insertable portion being rotatably inserted into a lower grinder (figs.1 and 5: (22)), 
the lower grinder (figs.1 and 5: (22)) being configured to accommodate the insertable portion (figs.1 and 5: (24)) of the upper grinder (paragraph 0017), 
the lower grinder being non-rotatably affixed to a sifter (figs.1 and 3: (40)) (paragraph 0018), 
the sifter being non-rotatably affixed to a bottom element (figs.1 and 5: (12)) (paragraph 0017); 
wherein the upper grinder comprises a plurality of grinding element (figs.1 and 2: (122) projecting downward toward the lower grinder, 
the sifter comprising a planar sifting plate (figs.1 and 3: (40)) with a plurality of holes (fig.3: (42)) therein, 
the holes including circular holes being evenly distributed throughout the planar sifting plate (paragraph 0018 and fig.3), the holes in the planar sifting plate allowing powder to pass therethrough into a collecting area in the bottom element.

Both of the prior arts of Edwards and Gleason are related to an herb grinder;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holes of the sifter of the grinder of Edwards to be the holes including circular holes being evenly distributed throughout the planar sifting plate as taught by Gleason, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Regarding claim 3, Edwards disclose wherein: the pass-through holes in the lower grinder are larger in diameter than the holes in the sifting plate (paragraph 0036: a screen (339) in the bottom (316) may be provided with a mesh size to assure that ground particles are of no more than a design maximum size.; the second, finer-meshed screen is provided at the ring (313) to collect fine sized grounds in the base (315), the second screen is similar to the first screen (339))

Regarding claim 4, Edwards disclose wherein: Page 2 of 7Appl. No. 17/082,510a material receiving space is formed between the upper grinder and the lower grinder (fig.5: the space that formed between elements (314) and (312)).  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards (US20140217213A1) in view of Gleason (US20210259470A1) as applied to claim1 above, and further in view of Dukat (US9757733B1).

Reagding claim 5, Edwards in view of Gleason does not disclose wherein: both the upper grinder and the bottom element include grip elements to facilitate rotation of the upper grinder relative to the bottom element which causes rotation of the upper grinder relative to the lower grinder.

Dukat teaches an herb grinder (paragraph 0002), comprising: 
an upper grinder (fig.13: (104)) rotatably inserted into a lower grinder (fig.13: (106)) (col.17 line 1-col.18 line 38), 
the lower grinder being non- rotatably affixed to the sifter (figs.13 and 19D: (108)), 
the sifter being non-rotatably affixed to a bottom element (figs.13: (110)); 
wherein the upper grinder (fig.13: (104)) comprises a plurality of grinding teeth (fig.13B: (150)) projecting downward toward the lower grinder, 
the lower grinder (fig.13: (106)) comprises a plurality of grinding teeth (fig.13A: (130)) projecting upward toward the upper grinder, the teeth of the upper grinder meshing with the grinding teeth of the lower grinder, 
the lower grinder (fig.13: (106)) further comprises a plurality of pass-through holes (fig.13B: (124)), 
the pass- through holes allowing ground material to pass from a space formed between the upper grinder and the lower grinder into a coarse material collecting area in the sifter, 


Wherein: both the upper grinder and the bottom element include grip elements to facilitate rotation of the upper grinder relative to the bottom element which causes rotation of the upper grinder relative to the lower grinder (col.19 last 10 lines-col.20 line 9).
Both of the prior arts of Edwards and Dukat are related to an herb grinder;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the grinder of Edwards to have both the upper grinder and the bottom element include grip elements to facilitate rotation of the upper grinder relative to the bottom element which causes rotation of the upper grinder relative to the lower grinder as taught by Dukat, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  

Claim 1 and 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Witko (US20180126386A1) in view of Edwards (US20140217213A1) and Gleason (US20210259470A1).
Regarding claim 1, Witko disclose an herb grinder (paragraph 0002), comprising: 

the lower grinder being non- rotatably affixed to the sifter (figs.1-2: (30)) (paragraph 0037), 
the sifter being non-rotatably affixed to a bottom element (figs.1-2: (40)); 
wherein the upper grinder (fig.3: (10)) comprises a plurality of grinding teeth (fig.3: (13)) projecting downward toward the lower grinder (paragraph 0039), 
the lower grinder (fig.4: (20)) comprises a plurality of grinding teeth (fig.4: (26)) projecting upward toward the upper grinder, the teeth of the upper grinder meshing with the grinding teeth of the lower grinder (paragraph 0041), 
the lower grinder (fig.4: (20)) further comprises a plurality of pass-through holes (fig.4: (22)) (paragraph 0041), 
the pass- through holes allowing ground material to pass from a space formed between the upper grinder and the lower grinder into a coarse material collecting area in the sifter (paragraph 0052), 
the sifter comprising a planar sifting plate (figs.2 and 6: (5)) with a plurality of holes (fig.6: (52)) therein, the holes in the sifting plate allowing powder to pass therethrough into a collecting area in the bottom element (paragraphs 0044 and 0052).  

Witko does not disclose an insertable portion, the insertable portion being rotatably inserted into a lower grinder, the lower grinder being configured to accommodate the insertable portion of the upper grinder; and 
.

Edwards teaches an herb grinder (abstract), comprising: 
an upper grinder (fig.5 and 8: (314)) having a non-insertable portion and an insertable portion (see fig.8E above) (paragraphs 0032, 0036, 0041), 
the insertable portion being rotatably inserted into a lower grinder (fig.5: (312)), the lower grinder being configured to accommodate the insertable portion of the upper grinder (fig.5), 
the lower grinder being non-rotatably affixed to a sifter (paragraph 0036: a second screen provided between elements (312) and (313)), 
the sifter being non-rotatably affixed to a bottom element (fig.5: (313)); 
wherein the upper grinder comprises a plurality of grinding teeth projecting downward toward the lower grinder (paragraphs 0032, 0036 and 0041; fig.8), 
the lower grinder comprises a plurality of grinding teeth projecting upward toward the upper grinder (paragraph 0036 and fig.5: (322)), 
the teeth of the upper grinder meshing with the grinding teeth of the lower grinder (paragraph 0032), 
the lower grinder further comprises a plurality of pass-through holes (fig.5: (339)), the pass-through holes allowing ground material to pass from a space formed between the upper grinder and the lower grinder into a coarse material collecting area in the sifter (paragraph 0036), 
the sifter comprising a planar sifting plate with a plurality of holes therein, the holes in the sifting plate allowing powder to pass therethrough into a collecting area in 

Both of the prior arts of Witko and Edwards are related to an herb grinder;
Witko disclose the lower grinder is inserted to the upper grinder;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to rearrange the upper and the lower the grinder of Witko to have the upper grinder having a non-insertable portion and an insertable portion, the insertable portion being rotatably inserted into a lower grinder, the lower grinder being configured to accommodate the insertable portion of the upper grinder as taught by Edwards, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Gleason teaches an herb grinder (abstract) comprising: 
an upper grinder (fig.1: (66)) having a non-insertable portion (fig.5: (72)) and an insertable portion (figs.1 and 5: (24)) (paragraph 0020), 
the insertable portion being rotatably inserted into a lower grinder (figs.1 and 5: (22)), 
the lower grinder (figs.1 and 5: (22)) being configured to accommodate the insertable portion (figs.1 and 5: (24)) of the upper grinder (paragraph 0017), 

the sifter being non-rotatably affixed to a bottom element (figs.1 and 5: (12)) (paragraph 0017); 
wherein the upper grinder comprises a plurality of grinding element (figs.1 and 2: (122) projecting downward toward the lower grinder, 
the sifter comprising a planar sifting plate (figs.1 and 3: (40)) with a plurality of holes (fig.3: (42)) therein, 
the holes including circular holes being evenly distributed throughout the planar sifting plate (paragraph 0018 and fig.3), the holes in the planar sifting plate allowing powder to pass therethrough into a collecting area in the bottom element.

Both of the prior arts of Witko and Gleason are related to an herb grinder;

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the holes of the sifter of the grinder of Witko to be the holes including circular holes being evenly distributed throughout the planar sifting plate as taught by Gleason, since it has been held that combining prior art elements according to known methods to yield predictable results requires only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)].  


Regarding claim 3, Witko disclose wherein: the pass-through holes (figs.2 and 4: (22)) in the lower grinder are larger in diameter than the holes in the sifting plate (figs.2 and 6: (5)).

Regarding claim 4, Witko disclose wherein: a material receiving space is formed between the upper grinder and the lower grinder (figs.1-2: the space that formed by the peripheral wall (18)) (paragraph 0042).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-

/MOHAMMED S. ALAWADI/           Examiner, Art Unit 3725